Case 1:21-cv-00843-NYW Document 1 Filed 03/22/21 USDC Colorado Page 1 of 11




                                                                 FILED
                                                      UNITED STATES DISTRICT COURT
                                                           DENVER, COLORADO
                                                             03/22/2021
                                                       JEFFREY P. COLWELL, CLERK
Case 1:21-cv-00843-NYW Document 1 Filed 03/22/21 USDC Colorado Page 2 of 11
Case 1:21-cv-00843-NYW Document 1 Filed 03/22/21 USDC Colorado Page 3 of 11
Case 1:21-cv-00843-NYW Document 1 Filed 03/22/21 USDC Colorado Page 4 of 11
Case 1:21-cv-00843-NYW Document 1 Filed 03/22/21 USDC Colorado Page 5 of 11
Case 1:21-cv-00843-NYW Document 1 Filed 03/22/21 USDC Colorado Page 6 of 11
Case 1:21-cv-00843-NYW Document 1 Filed 03/22/21 USDC Colorado Page 7 of 11
Case 1:21-cv-00843-NYW Document 1 Filed 03/22/21 USDC Colorado Page 8 of 11
Case 1:21-cv-00843-NYW Document 1 Filed 03/22/21 USDC Colorado Page 9 of 11
Case 1:21-cv-00843-NYW Document 1 Filed 03/22/21 USDC Colorado Page 10 of 11
Case 1:21-cv-00843-NYW Document 1 Filed 03/22/21 USDC Colorado Page 11 of 11
